Dismiss; Opinion Filed September 3, 2020




                                         In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-19-01397-CV

                    COREY STEELE, Appellant
                              V.
                UG NATIONAL CONSTRUCTIVE AND
         CY ADDISON HOSPITALITY PARTNERS, LLC, Appellees

                 On Appeal from the 68th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-07861

                         MEMORANDUM OPINION
                  Before Justices Molberg, Carlyle, and Browning
                            Opinion by Justice Carlyle
      This appeal was filed November 11, 2019, and to date, the clerk’s record has

not been filed because appellant has not paid for it. Although appellant filed in the

trial court a statement of inability to afford payment of costs, the trial court sustained

appellees’ challenge to appellant’s claim and ordered appellant, in relevant part, to

pay the fee for the clerk’s record in installments of $250 per month until paid in full.

See TEX. R. CIV. P. 145(a), (f). We reviewed the trial court’s order on appellant’s

motion and, by opinion dated May 18, 2020, affirmed the order. See Steele v. UG
Nat’l Constructive, 05-19-01397-CV, 2020 WL 2519895 (Tex. App.—Dallas May

18, 2020, no pet.) (mem. op.).

      Following our opinion, we ordered appellant to file, no later than June 5, 2020,

written verification he had paid the first installment. We subsequently extended the

deadline to June 26, 2020. Although our orders setting the June 5th and June 26th

deadlines cautioned appellant that failure to comply would result in the appeal being

dismissed without further notice, appellant has not complied. See TEX. R. APP. P.

37.3(b). Accordingly, we dismiss the appeal. See id.




                                           /Cory L. Carlyle/
                                           CORY L. CARLYLE
                                           JUSTICE

191397F.P05




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

COREY STEELE, Appellant                      On Appeal from the 68th Judicial
                                             District Court, Dallas County, Texas
No. 05-19-01397-CV         V.                Trial Court Cause No. DC-19-07861.
                                             Opinion delivered by Justice Carlyle,
UG NATIONAL CONSTRUCTIVE                     Justices Molberg and Browning
AND CY ADDISON                               participating.
HOSPITALITY PARTNERS, LLC,
Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 3rd day of September, 2020.




                                       –3–